Citation Nr: 0106144	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
right knee bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had over 21 years of active duty terminating with 
his retirement in March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in March 1998 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran failed to report for two scheduled VA 
examinations to evaluate the service-connected right knee 
disorder.

2.  The objective evidence of record does not demonstrate any 
current impairment involving the right knee. 


CONCLUSION OF LAW

The criteria for a compensable rating for bursitis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5019, 5003, 
5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence shows that the veteran was seen during service 
for right knee pain. The veteran was examined by the VA in 
May 1973.  He complained of a chronic aching pain for the 
past five years intermittently on the medial aspect of the 
right leg, just below the knee.  He had been evaluated at 
military hospitals and was told that he had bursitis.  He was 
on no current medications and currently suffered from 
recurrent pains.  

On evaluation of the musculoskeletal system, the veteran had 
full range of motion.  There was no ligamentous instability.  
There was no erythema or effusion.  There was point 
tenderness along the medial aspect of the tibial plateau.  X-
rays of the right knee showed no abnormality.  The diagnosis 
was bursitis of the right knee.   

A rating decision in July 1973 granted service connection for 
bursitis of the right knee, evaluated as noncompensable from 
April 1973.

VA artery and nerve and orthopedic examinations were 
conducted in February 1998.  An examination of the right knee 
was not conducted at that time disclosed no evidence of any 
impairment stemming from bursitis of the right knee.

In January 2000 the Board remanded the case to the RO for 
additional development, to include a VA examination of the 
knee.  The RO sent the veteran a letter in March 2000 and 
requested him to provide the dates, locations, and names of 
all private and VA health care providers who had treated him 
for the bursitis of the knee.  There was no response to this 
inquiry.

In June 2000 a VA medical facility notified the RO that the 
veteran had failed to report for scheduled VA examinations on 
two occasions.  The record indicates that two letters had 
been sent to the veteran and the VA medical facility had 
talked with the veteran.

Legal Analysis

38 C.F.R. § 3.655 (2000) provides that where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record. 38 C.F.R. § 3.655(a) and (b) (2000).  
When an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied. 38 C.F.R. § 3.655 (2000).  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, inter alia.  A review of the record 
reflects that the veteran has been advised of 38 C.F.R. § 
3.655.

The evidence shows that the veteran failed to report for two 
VA examinations.  The VA medical facility indicated that they 
talked with the veteran.  However, the contents of the 
discussion were not reported and it is unclear whether that 
failure to report was for good cause.  The RO based the 
decision on a review of the merits and the Board will do 
likewise.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Bursitis is rated under Diagnostic Code 5019 on the basis of 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a (2000).  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X- ray findings will be rated on the basis of 
limitation of motion.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Diagnostic Code 5260 provides for a noncompensable evaluation 
with flexion of the leg limited to 60 degrees.  It provides 
for a 10 percent evaluation with flexion limited to 45 
degrees.  It provides a 20 percent evaluation with flexion 
limited to 30 degrees.  A 30 percent evaluation contemplates 
flexion limited to 15 degrees.  

Diagnostic Code 5261 provides for a noncompensable evaluation 
with extension of the leg limited to 5 degrees.  It provides 
for a 10 percent evaluation with extension limited to 
10 degrees.  It provides a 20 percent evaluation with 
extension limited to 15 degrees and a 30 percent evaluation 
with extension of leg limited to 20 degrees.  38 C.F.R. 
§ 4.71a (2000).  

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

In conjunction with the current claim, there is no medical 
evidence of record pertaining to the right knee bursitis nor 
is there any subject complaints or symptoms reported by the 
veteran.  Accordingly, the Board finds the criteria for an 
increased rating have not been met. 


ORDER

Entitlement to an increased (compensable) evaluation for 
bursitis of the right knee is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


